ACCEPTED
                                                                                             03-15-00219-CV
                                                                                                     5929473
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                         7/2/2015 5:43:31 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                 NO. 03-15-00219-CV

                           IN THE COURT OF APPEALS
                           THIRD DISTRICT OF TEXAS                           FILED IN
                                                                      3rd COURT OF APPEALS
                                   AT AUSTIN                              AUSTIN, TEXAS
                                                                      7/2/2015 5:43:31 PM
                                                                        JEFFREY D. KYLE
                                                                              Clerk

 HALLMARK SPECIALTY UNDERWRITERS, INC., and HALLMARK SPECIALTY
                              INSURANCE COMPANY,
                                       Appellants

                                            v

                     TEXAS MUTUAL INSURANCE COMPANYO
                                        Appellee




                                      Appeal from the
                        98th District Court of Travis County, Texas
                              Cause No. D- 1 -GN- 14-003789



     APPELLEE TEXAS MUTUAL INSURANCE COMPANY'S UNOPPOSED MOTION
             FOR EXTENSION OF TIME TO FILE APPELLEEOS BRIEF




TO THE HONORABLE COURT:

        COMES NOV/ the Appellee, Texas Mutual Insurance Company ("Texas

Mutual"), and files this its Unopposed Motion for Extension of Time to File

Appellee's Brief, and in support thereof would show the court as follows:

l.      This case is an appeal from a finaljudgment in the 98ft District of Travis

County, Texas. Hallmark Specialty Underwriters, Inc. and Hallmark Specialty

                                             1
Insurance Company are the Appellants (collectively, the "Hallmark Appellants").

Texas Mutual is the Appellee.

2.      The HallmarkAppellants filedthe Appellants' Brief on June 11,2015. Under

the current briefing schedule, Texas Mutual's Appellee's Brief is due on Monday,

July 13,2015. Tex. R. App. P.38.6(b).

3.      Both parties have been engaged           in   discussions regarding the possible

resolution ofthis appeal. However, neitherpartywishes to incur additional appellate

costs   if the case is soon to be mutually   resolved. An extension of the briefing

deadlines   will allow the parties additional time to discuss a resolution of the appeal

without imposing unnecessary appellate costs

4.      Texas Mutual asks that this Court grant Texas Mutual a 30-day extension to

file its Appellee' s Brief. Texas Mutual' s Appellee' s Brief would be due by Thursday,

August 13,2015.

5.      Texas Mutual has not previously requested an extension to file its Appellee's

Brief in this matter

6.      Texas Mutual's requested modification is for good cause, is not sought solely

for the purposes of delay, and is sought to promote judicial efficiency

7.      Counsel for the Hallmark Appellants was contacted by counsel for Texas

Mutual and does not oppose this motion.

                                             2
      WHEREFORE, PREMISES CONSIDERED, Texas Mutual respectfully

requests that this Court grant this Unopposed Motion for Extension of Time to File

Appellee's Brief and extend the deadline for Texas Mutual to file its brief to August

13,2075.

                                       Respectfully Submitted,

                                       ARNOLD & PLACEK, P.C.
                                       203 EasI Main Street, Suite 201
                                       Round Rock, Texas 78664
                                       Telephone:(5 1 2) 341 -7 044
                                       Facsimile:(512) 41-7921


                                By:
                                       R.     TT
                                       State BarNo. 00784769
                                       splacek@arnoldplacek. com
                                       SCOTT K. ARNOLD
                                       State Bar No. 00785669
                                       sarnold@arnoldplacek. com
                                       JONATHAN L. CHALTAIN
                                       State Bar No. 24079787
                                       j chaltain@arno   I   dp I ac ek.   c   om

                                       ArronNpvs FoR ApperreNr
                                       Tnxes MUTUAL INSURANCE COMPANY




                                          a
                                          J
                      CERTIFICATE OF CONFERENCE

       I hereby certi$r that I conferred with appellants' counsel on July 2,201.5 and
that appellants' counsel does not oppose this motion.                    \




                                              J




                         CERTIF'ICATE OF SERVICE

      I hereby certiff that a true and correct copy of the fqteg oing document   has
been forwarded by facsimile andlor certified mail, on   the/{day of July, 2015,to the
following counsel of record:

Wm. David Farmer                                    Via Facsimile
Chad W. Schreiber
CuRNnY, FARMER, Housg      & Ostnra, P.C.
411 Heimer Road
San Antonio, Texas 78232-4854
Phone: 210-377-1990
Fax: 210-377-t065


                                                            Chaltain




                                          4